                        Case 7:18-cv-11401-UA Document 5 Filed 12/07/18 Page 1 of 1
AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District of New York


            JUVENTINO GARCIA-SEVERINO,                                 )
                                                                       )
                                                                       )
                                                                       )
                             Plaintiff(s)                              )
                                 v.
                                                                       )
                                                                               Civil Action No.   18 cv 11401
                                                                       )
               TDL RESTORATION, INC.,                                  )
              TDL MANAGEMENT CORP.,                                    )
             DAITON QUNI, and GJON QUNI,                               )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant'snameandaddress) TDL RESTORATION, INC., 92 North Avenue, Suite 103, New Rochelle, NY 10801
                                            TDL MANAGEMENT CORP., 92 North Avenue, Suite 103, New Rochelle, NY 10801
                                            DAITON QUNI, 92 North Avenue, Suite 103, New Rochelle, NY 10801
                                            GJON QUNI, 92 North Avenue, Suite 103, New Rochelle, NY 10801




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                 Cilenti & Cooper, PLLC
                                            708 Third Avenue - 6th Floor
                                            New York, New York 10017




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:             12/07/2018                                                                          /s/ D. Howie
                                                                                            Signature of Clerk or Deputy Clerk
